Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 6, 8, and 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (8,011,686) in view of Treadwell (9,187,109) and Yongshuai (CN205554238). In regard to claims 1, 3, 8, 10 – 11, and 16, Chen discloses a foldable beach wagon comprising a wagon frame having a first end assembly and an opposing second end assembly (Fig. 1, item 30), a floor assembly connected to the wagon frame between the first end assembly and the second end assembly (Fig. 1, items 77 and 79), wherein the wagon frame folds between an open configuration and a folded configuration (column 3, lines 31 – 43), first and second rear wheels rotatably connected to the wagon frame adjacent the second .
In regard to claims 4, 13, and 20, Chen discloses a removable canopy connected to telescoping posts that are secured to the wagon frame (Figs. 2 and 3, items 38 and 82).
In regard to claims 6, 12, and 19, Chen discloses wherein the floor assembly comprises a first floor assembly pivotal with respect to the first end assembly, and a second floor assembly pivotal with respect to the second floor assembly, and wherein the first floor assembly is pivotable with respect to the second floor assembly to allow for folding of the wagon frame (Fig. 1, right instances of items 77 and left instances of item 77, wherein they pivot with respect to item 79).
In regard to claim 14, Chen discloses wherein the first and second front wheels are both rotatably and pivotally connected to the wagon frame adjacent the first end assembly (Fig. 1).
Chen does not disclose linking the front wheels via a tie rod. In regard to claims 1, 8, and 15 – 17, Treadwell discloses a foldable beach wagon comprising a steering link pivotally connected to a wagon frame adjacent a first end assembly (Fig. 8, item 853), a handle pivotally connected to the steering link (Fig. 8, item 181), and a tie rod connected to the steering link, the tie rod having a first end connected to the first front wheel and a second end connected to the second front wheel, wherein the tie rod moves laterally as the steering link is pivoted by the handle to pivot the first and second front wheels for turning the wagon (Fig. 8, item 859).
In regard to claim 5, Treadwell discloses wherein the steering link is pivotable in a first direction, wherein the handle is pivotable in the steering link in a second direction, and wherein the first direction is substantially perpendicular to the second direction (Figs. 1, 7, and 8).
In regard to claims 15 and 17, Treadwell discloses 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to link the front wheels of the foldable beach wagon of Chen, as taught by Treadwell, in order to provide a tighter turn radius. This would increase the ease of use of the beach wagon by increasing the ease and accuracy of turning by an operator.
	Chen in view of Treadwell does not disclose the use of wheel fenders. In regard to claims 1, 8, and 16, Yongshuai discloses a foldable beach wagon comprising a first fender over a first rear wheel and a second fender over a second rear wheel to block engagement of items with the rear wheels of the wagon (Fig. 1, item 15).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fenders of Yongshuai, to the beach wagon of Chen in view of Treadwell, in order to provide increased protection to the wheels. This would increase vehicle safety by decreasing opportunity for the wheels to become damaged by external items.

Allowable Subject Matter
Claims 1, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Chen (8,011,686) discloses a beach wagon similar to the instant invention; however Chen, either alone or in .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618